457 F.2d 974
In the Matter of AMERICAN VENTURES, INC., Debtor.James C. GARNER and J. D. Anderson, Petitioners-Appellees,v.Walter E. MAURER, Jr., Trustee, American Ventures, Inc.,Debtor, Respondent-Appellant.
No. 71-3181.
United States Court of Appeals,Fifth Circuit.
April 5, 1972.

Appeal from the United States District Court for the Northern District of Georgia.
Before JOHN R. BROWN, Chief Judge, and BELL and SIMPSON, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 211 and the opinion of the district court filed in this matter.  In Matter of American Ventures, Inc., N.D.Ga.1971, 340 F. Supp. 279.



1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966